*469The application is denied. The ruling of the trial judge is correct. Section 5 of Act 647 of 1968 states that the act merely amends the penalty clauses of the crimes covered therein, one of which is Section 98 herein involved. The purpose of the act was to comply with the mandatory guidelines set forth in Duncan v. State of Louisiana, 391 U.S. 145, 88 S.Ct. 1444, 20 L.Ed.2d 491, regarding the right to a jury trial in certain misdemeanor cases where the penalty may be imprisonment in excess of six months. See State v. Smith, 254 La. 78, 222 So.2d 864 (1969).